                    IN   THE UNITED   STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF GEORGIA
                                   SAVA2TNAH DIVISION


CALVIN B. JAMES,

         Plaintiff,

V.                                                  CASE NO. CV418-293


BOBBY CHRISTINE, United
States Attorney; and JENNIFER
J. KIRKLAND, Assistant United
States Attorney;

         Defendants.




                                       ORDER


         Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 5), to which no objections have been

filed. After a careful review of the record, the report and

recommendation             is ADOPTED as the Court's opinion         in this

case.          As   a    result.    Plaintiff's   complaint    is   DISMISSED

WITHOUT PREJUDICE. The Clerk of Court is DIRECTED to close

this case.


         SO ORDERED this           ^— day of March 2019.


          j(                                WILLIAM T. MOORE,
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN    DISTRICT OF GEORGIA
Q_   /
           '•b
-J   /
 1   {     f
Or   \ ,
           o
           VJ
